798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard L. MARKHAM, Defendant-Appellant.
No. 86-3549.
United States Court of Appeals, Sixth Circuit.
July 29, 1986.

Before KENNEDY, WELLFORD and BOGGS, Circuit Judges.


1
On March 20, 1986, Richard Markham was arrested on charges of trafficking in marijuana, a crime carrying a maximun Penalty of 15 years, 21 U.S.C. Sec. 841(a)(1).  On May 28, the government moved for a detention order under 18 U.S.C. Sec. 3142(f)(1)(C), after a hearing that same day, the district court granted the motion.  On June 6, Markham moved to vacate the dentention order.  After an additional hearing on June 11, the court reaffirmed the findings of fact it had made at the May 23 hearing, and denied the motion.  Markham now appeals from that denial.


2
The district court found two separate and independent grounds for continued detention.  The first was that no condition or combination of conditions could reasonably assure Markham's appearance throughout the trial.  The second was that Markham's release could endanger another person or the community.  Having examined the record and the briefs of the parties, we find no error in the district court's findings of fact or in its conclusions of law.  We therefore AFFIRM the district court's denial of Markham's motion to vacate the dentention order.